--------------------------------------------------------------------------------

Exhibit 10.5
 
Execution Version


PLEDGE AGREEMENT


on


SHARES


in


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.


Dated November 14, 2014


among


Central European Media Enterprises Ltd.
as the Pledgor


Time Warner Inc.
as the Pledgee


and


Central European Media Enterprises N.V.
as the Company
 



--------------------------------------------------------------------------------

THIS PLEDGE AGREEMENT is made this fourteenth day of November two thousand and
fourteen (this "Pledge Agreement"), by and between Central European Media
Enterprises Ltd., a company duly organized and existing under the laws of
Bermuda, with its registered office at O’Hara House, 3 Bermudiana Road, Hamilton
HM08 Bermuda, as the "Pledgor", Time Warner Inc., a corporation incorporated
under the laws of the State of Delaware, United States of America, with an
address at One Time Warner Center, New York, NY 10019, United States of America
(acting in its capacity as guarantor and agent under the Reimbursement Agreement
and as sole creditor under each Parallel Debt) as the "Pledgee", and Central
European Media Enterprises N.V., a public company (naamloze vennootschap)
incorporated under the laws of the former Netherlands Antilles and existing
under the laws of Curaçao, having its corporate seat in Curaçao, and its
registered address at Schottegatweg Oost 44, Curaçao, and registered in the
commercial register of the Chamber of Commerce and Industries of Curaçao under
number 67248 as the "Company";


WHEREAS, upon incorporation on the fourteenth day of July nineteen hundred and
ninety-four, the Pledgor acquired the legal and beneficial title to 60 ordinary
shares in the capital of the Company, and pursuant to the issuance of 1 share on
the nineteenth day of September nineteen hundred and ninety-four, the Pledgor
acquired the legal and beneficial title to 1 ordinary share in the capital of
the Company, with a nominal value of USD 100, collectively constituting the
entire issued and outstanding share capital of the Company (the
"Present Shares");


WHEREAS, to secure the performance of the Secured Obligations, the Pledgor and
the Pledgee wish to hereby establish a right of pledge with a sixth priority (on
the date hereof) in respect of the Present Shares as well as in respect of any
and all future shares in the capital of the Company to be acquired (either
through issue, purchase, distribution or otherwise) by the Pledgor after the
date of this Pledge Agreement (the "Future Shares", together with the Present
Shares hereafter where appropriate also referred to as the "Shares"), under the
following terms.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:



1. Definitions



Unless otherwise defined herein, or the context requires otherwise, terms used
in this Pledge Agreement, including its preamble and recitals, shall have the
meaning as defined in the Amended Intercreditor Agreement. In addition, the
following terms used in this Pledge Agreement, including its preamble and
recitals, shall have the following meanings:
 

(a) the "Amended Intercreditor Agreement": the intercreditor agreement dated the
twenty-first day of July two thousand and six (and amended and restated on the
sixteenth day of May two thousand and seven, on the twenty-second day of August
two thousand and seven, the tenth day of March two thousand and eight, the
seventeenth day of September two thousand and nine, the twenty-ninth day of
September two thousand nine, the twenty-first day of October two thousand and
ten, the eighteenth day of February two thousand and eleven, the eighth day of
October two thousand and twelve, the second day of May two thousand and fourteen
and as further amended and restated on the date of this Pledge Agreement) by and
between (among others) Central European Media Enterprises Ltd., the Pledgor, the
Company, Citibank, N.A., London Branch (in its capacity as trustee under the
2010 Indenture), BNP Paribas Trust Corporation UK Limited (in its capacity as
security agent under the 2010 Indenture), Deutsche Bank Trust Company Americas
(in its capacity as trustee and security agent under the 2011 Indenture), Time
Warner Inc. (in its capacity as security agent under the 2014 Term Loan and the
2014 RCF (as defined therein)),  Deutsche Bank Trust Company Americas (in its
capacity as trustee and security agent under the 2014 Indenture) and Pledgee (in
its capacity as guarantor and agent under the Reimbursement Agreement (as
defined therein));

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

(b) an "Event of Default": each Event of Default as defined the Reimbursement
Agreement which is continuing;

 

(c) an "Event of Statutory Default": each Event of Default which also
constitutes a default (verzuim) in the fulfilment of the Secured Obligations
within the meaning of in Article 6:81 of the Curaçao Civil Code (Burgerlijk
Wetboek) ("CCC");

 

(d) the "Existing Rights of Pledge": the rights of pledge on the Shares (as
defined hereinafter) created in favor of (i) BNP Paribas Trust Corporation UK
Limited, on the twenty-first day of October two thousand and ten pursuant to
that certain pledge agreement dated the twenty-first day of October two thousand
and ten by and between the Pledgor, BNP Paribas Trust Corporation UK Limited and
the Company, (ii) Deutsche Bank Trust Company Americas, on the eighteenth day of
February two thousand and eleven pursuant to that certain pledge agreement dated
the eighteenth day of February two thousand and eleven by and between the
Pledgor, Deutsche Bank Trust Company Americas and the Company and (iii) the Time
Warner Inc., on the second day of May two thousand and fourteen pursuant to that
certain pledge agreement dated the second day of May two thousand and fourteen
by and between the Pledgor, Time Warner Inc. and the Company, (iv) the Time
Warner Inc., on the second day of May two thousand and fourteen pursuant to that
certain pledge agreement dated the second day of May two thousand and fourteen
by and between the Pledgor, Time Warner Inc. and the Company and (v) Deutsche
Bank Trust Company Americas, on the second day of May two thousand and fourteen
pursuant to that certain pledge agreement of pledge dated the second day of May
two thousand and fourteen by and between the Pledgor, Deutsche Bank Trust
Company Americas and the Company;

 

(e) the "Guarantee": the guarantee dated the date of this Pledge Agreement by
and between the Company as subsidiary guarantor and the Pledgee as guarantor and
agent under the Reimbursement Agreement;

 

(f) a “Parallel Debt”: a Parallel Debt (as defined in Section 26 of the
Guarantee);

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

(g) the "Reimbursement Agreement": the reimbursement agreement dated the
fourteenth day of November two thousand and fourteen by and between the Pledgor,
as the borrower and the Pledgee as CME Credit Guarantor and agent.

 

(h) the "Right of Pledge": the sixth priority right of pledge (openbaar
pandrecht zesde in rang) in respect of the Shares established in this Pledge
Agreement;

 

(i) the "Secured Obligations": all present and future obligations and
liabilities consisting of monetary payment obligations (verbintenissen tot
betaling van een geldsom) of the Company to the Pledgee, whether actual or
contingent, whether owed jointly, severally or in any other capacity whatsoever,
under or in connection with its Parallel Debt, provided that no obligation or
liability shall be included in the definition of “Secured Obligations” to the
extent that, if it were so included, the Security (or any part thereof) or any
provision of this Pledge Agreement would be unlawful or prohibited by any
applicable law;

 

(j) a "Voting Event": the occurrence of an Event of Statutory Default of which
the Pledgee has given notice to the Pledgor and the Company, in which notice the
Pledgee notifies the Pledgor that it wishes to exercise the Voting Rights (as
defined below);

 

(k) the "2010 Indenture": the indenture dated the twenty-first day of October
two thousand and ten, by and between (among others) CET 21 spol s r.o. as
issuer, and Citibank, N.A., London Branch as trustee;

 

(l) the “2011 Indenture”: the indenture dated the eighteenth day of February two
thousand and eleven, by and between (among others) Central European Media
Enterprises Ltd. as issuer, the Pledgor and the Company as guarantors, and
Deutsche Bank Trust Company Americas as trustee, security agent, paying agent,
conversion agent, transfer agent and registrar;

 

(m) the “2014 Term Loan”: the term loan credit agreement dated the twenty eighth
of February two thousand and fourteen, as amended and restated on fourteenth day
of November two thousand and fourteen, by and between Central European Media
Enterprises Ltd. as borrower, the lenders party thereto from time to time and
Time Warner Inc. as security agent and administrative agent;

 

(n) the “2014 RCF”: the revolving loan credit facility agreement dated second
day of May two thousand and fourteen, as amended and restated on fourteenth day
of November two thousand and fourteen, by and between Central European Media
Enterprises Ltd. as borrower, the lenders party thereto from time to time and
Time Warner Inc. as security agent and administrative agent; and

 

(o) the “2014 Indenture”: the indenture dated second day of May two thousand and
fourteen by and between (among others) the Pledgor as issuer, the Company as
guarantor and Deutsche Bank Trust Company Americas, as trustee, paying agent and
transfer agent and registrar.



[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

2. Right of Pledge

 

2.1 As security for the Secured Obligations, the Pledgor hereby agrees to grant
and hereby grants to the Pledgee a disclosed right of pledge with a sixth
priority (openbaar pandrecht zesde in rang) (on the date hereof) in respect of
the Shares, which Right of Pledge the Pledgee agrees to accept and hereby so
accepts.

 

2.2 The Right of Pledge is one and indivisible (één en ondeelbaar). The Right of
Pledge shall not be affected by one or more but not all of the Secured
Obligations being discharged or the Secured Obligations being amended. The Right
of Pledge includes a right of pledge in respect of all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.




2.3 The Pledgor shall, if and when requested by the Pledgee in writing, execute
such further encumbrances and assurances, and do all such acts and things as are
reasonably necessary or as the Pledgee may reasonably require over or in
relation to the Shares to maintain, perfect or protect the security rights
created by this Pledge Agreement, such that this Pledge Agreement will continue
to constitute a sixth priority right of pledge over the Shares, until payment in
full of the Secured Obligations or termination of this Pledge Agreement in
accordance with Section 8 of this Pledge Agreement.




2.4 By co-signing this Pledge Agreement, the Company acknowledges the Right of
Pledge created by this Pledge Agreement, as provided in article 2:113 of the
CCC.




2.5 The Company shall register in the Company’s shareholders’ register that the
Shares are encumbered with a right of pledge in favor of the Pledgee and that,
subject to Section 3 of this Pledge Agreement, the Pledgee has the Voting
Rights.



3.
Voting rights




3.1. The voting and other consensual rights and similar rights or powers
attaching to the Shares or any part thereof (the "Voting Rights") shall be
vested in (toekomen aan) the Pledgee under the conditions precedent
(opschortende voorwaarden) of (i) the occurrence of a Voting Event which is
continuing and (ii) the termination and/or release of the Existing Rights of
Pledge. Until the occurrence of a Voting Event and subject to the termination
and/or release of the Existing Rights of Pledge, the Pledgor may exercise any
and all such Voting Rights, save:




(a) that no such exercise may violate or be inconsistent with the express terms
or purpose of this Pledge Agreement, the Existing Rights of Pledge, the
Reimbursement Agreement and/or the Guarantee;

 

(b) that no such exercise may have the effect of impairing the position or
interests of the Pledgee; and

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

(c) as set out in Section 3.2 below.




3.2. Upon the occurrence of a Voting Event and subject to the termination or
release of the Existing Rights of Pledge any and all rights of the Pledgor to
exercise the Voting Rights which it is entitled to exercise pursuant to Section
3.1 above shall cease automatically without further notice to the Pledgor being
required and the Pledgee shall have the sole and exclusive right, but not the
obligation, and authority to exercise such Voting Rights and shall be entitled
to exercise or refrain from exercising such rights in such manner as the Pledgee
may in its absolute discretion deem fit.




3.3. By signing this Pledge Agreement, the Company confirms (and the other
parties agree) that a written notice from the Pledgee to the Company stating
that a Voting Event has occurred, shall be sufficient for the Company to accept
the Pledgee as being exclusively entitled to such rights and other powers which
it is entitled to exercise pursuant to this Section 3 upon the occurrence of
such a Voting Event and subject to the termination and/or release of the
Existing Rights of Pledge.




3.4. In addition and without prejudice to the obligations of the Pledgor
pursuant to the Pledge Agreement, the Reimbursement Agreement and the Guarantee,
the Pledgor and the Company agrees to notify the Pledgee in writing immediately
of any event or circumstance which could be of material importance to the
Pledgee with a view to the preservation and exercise of the Pledgee’s rights
under or pursuant to this Pledge Agreement, such as (without limitation) the
filing of a petition for the bankruptcy of the Pledgor, the filing of a petition
for a moratorium of payments by the Pledgor, attachment or garnishment of the
Pledgor’s assets, the termination of any one of the Pledgor’s commercial
activities or its dissolution.




3.5. During the term of the Right of Pledge, the foregoing provisions of this
Section 3 with respect to the Voting Rights on the Present Shares also apply to
the Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable at the time of or, if not practicable at such time, as soon as
reasonably practicable, after the acquisition of such Future Shares, arrange
that the attribution of the Voting Rights attaching thereto shall be ratified if
that is reasonably deemed necessary, to enable the Pledgee to exercise such
Voting Rights upon the occurrence of the condition precedent as provided in
Section 3.1 of this Pledge Agreement. If such ratification is, at the Pledgee's
sole discretion, not obtained in time, the Pledgor shall fully co-operate in the
taking of such other reasonable measures relating to such transfer of voting
rights as are proposed by the Pledgee.



4.
Authority to collect




4.1. The authority to collect dividends, distributions from reserves, repayments
of capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable on any one or more
of the Shares, shall accrue to the Pledgee, as provided for in Section 3:246 of
the CCC, subject to the termination and/or release of the Existing Rights of
Pledge.

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 


--------------------------------------------------------------------------------

4.2. In derogation of the provisions of paragraph 1, the Pledgee hereby grants
approval to the Pledgor to collect all dividends, distributions from reserves,
repayments of capital and all other distributions and payments in any form,
which, at any time, during the term of the Right of Pledge, become payable on
any one or more of the Shares, subject to the termination and/or release of the
Existing Rights of Pledge.




4.3. The Pledgee may terminate the authorization mentioned in section 4.2 upon
occurrence of an Event of Default only. Termination of the authorization is made
by written statement to that effect, by the Pledgee to the Pledgor. The Pledgee
shall inform the Company of the termination in writing.



5.
Representations and warranties




5.1. The Pledgor hereby represents and warrants that the following is true and
correct on the date of this Pledge Agreement:




a. the Company is a public company, incorporated under the laws of the former
Netherlands Antilles by notarial deed drawn up before Gerard Christoffel
Antonius Smeets, civil law notary officiating in Curaçao, on the fourteenth day
of July nineteen hundred and ninety-four. A copy of the present articles of
association is attached to this Pledge Agreement (Annex I). The Company is
currently registered with the commercial register of the Chamber of Commerce and
Industries of Curaçao under number 67248. A copy of the extract from the
commercial register is attached to this Pledge Agreement (Annex II);

 

b. the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chamber of Commerce, as described in Section 2:25 of the CCC, been
received. The Company has not been declared bankrupt nor has a suspension of
payment been granted, nor have any requests thereto been filed;

 

c. the shareholders' register is accurate and completely up to date. A copy of
the shareholders' register is attached to this Pledge Agreement (Annex III);

 

d. the entire nominal share capital of the Company consists of the Present
Shares; all of the Present Shares are fully paid-up; the Company has not granted
any rights to subscribe for shares in its capital which have not yet been
exercised;

 

e. the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge;

 

f. the Present Shares are not subject to either (limited) rights or obligations
to transfer to third parties or claims based on contracts of any nature and have
not been encumbered with any attachments, except for the Existing Rights of
Pledge;

 

g. the Pledgor is authorized to establish the Right of Pledge;

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

h. all resolutions and approvals, required for establishing the Right of Pledge,
have been adopted and received respectively;

 

i. the obligations of the Pledgor and the Company vis-à-vis the Pledgee,
resulting from the Reimbursement Agreement, the Guarantee and this Pledge
Agreement (as the case may be) are lawful obligations of the Pledgor and the
Company, respectively, and are legally enforceable against the Pledgor and the
Company, respectively, subject to the Amended Intercreditor Agreement;

 

j. the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Reimbursement Agreement
and this Pledge Agreement are not contrary to any provision of applicable law or
any agreement to which the Pledgor or the Company is a party, or by which the
Pledgor or the Company is bound in any other way;

 

k. the Pledgor has provided the Pledgee with all information and data with
respect to the Present Shares which the Pledgor reasonably believes to be of
importance for the Pledgee; and

 

l. no share certificates (aandeelbewijzen) have been issued for the Shares.

 

5.2. Furthermore, the Pledgor hereby declares to have acquired the Present
Shares as follows:

 

- as for the numbers 1 through 60, pursuant to the notarial deed of
incorporation, drawn up before Gerard Christoffel Antonius Smeets, civil law
notary officiating in Curaçao, on the fourteenth day of July nineteen hundred
and ninety-four; and

 

- as for the number 61, pursuant to the issuance of one share on the nineteenth
day of September nineteen hundred and ninety-four.



6.
Undertakings by the Pledgor




6.1. During the term of the Right of Pledge, the Pledgor shall not alienate,
pledge or in any other way encumber the Shares or the rights to acquire Shares
without the prior written consent of the Pledgee, except for an encumbrance in
accordance with the Reimbursement Agreement or the Amended Intercreditor
Agreement.




6.2. The Pledgor shall as far as possible provide that the Shares and/or rights
to acquire Shares it acquires after execution of this Pledge Agreement shall be
pledgeable, and that the transferability thereof shall not be more cumbersome
than the transferability of the Shares.




6.3. Whenever the Pledgor is aware that the Company is involved in the
preparation of a legal merger or demerger as a result of which the Company would
cease to exist, the Pledgor shall inform the Pledgee thereof in writing
immediately.




6.4. Whenever the Pledgor is aware that actions have been taken for the
winding-up, dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, or that an Event of Statutory Default has
occurred, the Pledgor shall inform the Pledgee thereof in writing immediately.

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

7.
Exercise of the Right of Pledge




7.1. Upon the occurrence of an Event of Statutory Default, the Pledgee has, with
due regard to the relevant provisions of the Existing Rights of Pledge, and the
Amended Intercreditor Agreement, the right to exercise all rights and powers
which the Pledgee has under the laws of Curaçao as holder of a right of pledge
over the Shares and the Pledgee shall be authorized to sell the Shares or part
thereof, in accordance with Section 3:248 of the CCC, without prejudice to the
provision of Section 3:251 of the CCC, in order to recover the proceeds thereof.




7.2. In the event the Pledgee enforces the Right of Pledge, the Pledgee shall,
with due regard to the relevant provisions of the Existing Rights of Pledge,
following payment of the execution costs from the proceeds, allocate the net
proceeds to fulfill the Secured Obligations.




7.3. The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the CCC towards others than the Pledgor.



8.
Termination




8.1. The Pledgee is entitled to terminate (opzeggen) in whole or in part the
Right of Pledge as referred to in Article 3:81(2) sub (d) of the CCC. Notice of
termination must be given in writing by the Pledgee to the Pledgor and the
Company.




8.2. The Right of Pledge shall terminate by operation of law upon the payment
and satisfaction in full of all Secured Obligations. In that event, the Pledgee
shall evidence such termination in accordance with the provisions of the
Reimbursement Agreement.

 
9.
Costs

 
All reasonable costs, fees and expenses (including legal fees) reasonably
incurred in connection with the creation or execution of any documentation in
connection with the Right of Pledge and the enforcement of the Right of Pledge
shall be for the account fo the Pledgor. The Pledgor shall indemnify the Pledgee
in respect of all losses, claims or liabilities (including reasonable expenses)
incurred by the Pledgee in the connection with its acceptance of the Right of
Pledge and the exercise by the Pledgee of any rights or powers vested in it
hereunder, other than losses, claims or liabilities resulting from the willful
misconduct or negligence of the Pledgee.
 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 


--------------------------------------------------------------------------------

10.
Notices



Any notice or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax or e-mail. Proof of posting shall be
deemed to be proof of receipt:


(i)            in the case of hand delivery: on the day the notice is received
by recipient;


(ii)            in the case of a registered letter: on the third business day
after posting; or


(iii)            in the case of a fax transmission: upon receipt of fax
confirmation.


Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:
 
Address Pledgor:
Central European Media Enterprises Ltd.
c/o CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00 Prague 5 – Barrandov
Czech Republic
Fax number: +420 242 464 483
Attention: Legal Department


Address Pledgee:
Time Warner Inc.
One Time Warner Center,
New York, NY 10019,
Attention Chief Financial Officer
(Facsimile No. + 1 (212) 484-7175),


with copies to its General Counsel
(Facsimile No. + 1 (212) 484-7167)
and its Treasurer
(Facsimile No. + 1 (212) 484-7151)


Address of the Company:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44
Willemstad, Curaçao
Fax number: + 599 9 732 2500
Attention: Managing Director
 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

With a copy to:
CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00 Prague 5 – Barrandov
Czech Republic
Fax number: +420 242 464 483
Attention: Legal Department


or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.


11.
Rescission



The Pledgor and the Pledgee hereby waive, to the fullest extent permitted by
law, their right to dissolve this Pledge Agreement pursuant to failure in the
performance of one or more of their obligations as referred to in Article 6:265
of the CCC or on any other ground.


12.
Section 326 of the USA Patriot Act



The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Pledgee, as a financial institution, is required, in order to
help fight the funding of terrorism and money laundering, to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account. The parties to this Pledge Agreement agree
that they will provide the Pledgee with such information as it may request in
order to satisfy the requirements of the USA Patriot Act.


13.
Governing Law and Submission to Jurisdiction




13.1. The provisions of this Pledge Agreement and the Right of Pledge created
hereby, are governed by, and shall be construed in accordance with, the laws of
the Curaçao, without giving regard to conflict of law rules under Curaçao
private international law.

 

13.2. The Pledgor and the Pledgee agree that the competent court in Curaçao
shall have non-exclusive jurisdiction with regard to any and all disputes which
may arise out of or in connection with this Pledge Agreement.



14.
Amendment of this Pledge Agreement



This Pledge Agreement may only be amended by a written agreement executed by
each of the Pledgor and the Pledgee. The Pledgor shall notify the Company of
such amendment in writing.
 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 



--------------------------------------------------------------------------------

15.
Severability



The illegality, invalidity or unenforceability of any provision of this Pledge
Agreement or any part thereof under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction nor the legality, validity or enforceability of any other provision
or part thereof. Any illegal, invalid or unenforceable provision shall have the
effect of an alternative provision that would be valid and the purpose of which
conforms with the first mentioned provision and that would presumably have been
included in this Pledge Agreement in order to carry out the intentions of the
parties if the first mentioned provision had been omitted in view of its
illegality, invalidity or unenforceability.
 

16. Counterparts



This Pledge Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same document.


* signature page to follow *
 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

SIGNATURE PAGE PLEDGE AGREEMENT ON SHARES
 
The parties hereto have caused this Pledge Agreement to be duly executed on the
day and year first written above.


Signed for and on behalf of:
Central European Media Enterprises Ltd.
as the Pledgor

 

  /s/ David Sturgeon
Name: 
David Sturgeon
Title: 
Chief Financial Officer



[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

Signed for and on behalf of:
Time Warner Inc.
as the Pledgee

 

  /s/ Edward B. Ruggiero
Name: 
Edward B. Ruggiero
Title: 
Senior Vice President & Treasurer

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 

--------------------------------------------------------------------------------

Signed for and on behalf of:
Central European Media Enterprises N.V.
as the Company

 


  /s/ Daniel Penn
Name: 
Daniel Penn
Title: 
Managing Director

 
[Pledge Agreement - Central European Media Enterprises N.V. (2014 Reimbursement
Agreement)]
 
 

--------------------------------------------------------------------------------